UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [√]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:June 28, 2014 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-03905 TRANSCAT, INC. (Exact name of registrant as specified in its charter) Ohio 16-0874418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Vantage Point Drive, Rochester, New York 14624 (Address of principal executive offices) (Zip Code) (585) 352-7777 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [√]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [√] The number of shares of common stock, par value $0.50 per share, of the registrant outstanding as of August 6, 2014 was 6,792,034. Page(s) PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements: Statements of Income for the First Quarter Ended June 28, 2014 and June 29, 2013 1 Statements of Comprehensive Income for the First Quarter Ended June 28, 2014 and June 29, 2013 2 Balance Sheets as of June 28, 2014 and March 29, 2014 3 Statements of Cash Flows for the First Quarter Ended June 28, 2014 and June 29, 2013 4 Statement of Shareholders’ Equity for the First Quarter Ended June 28, 2014 5 Notes to Consolidated Financial Statements 6-9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10-15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 6. Exhibits 15 SIGNATURES 16 INDEX TO EXHIBITS 17 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS TRANSCAT, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts) (Unaudited) First Quarter Ended June 28, June 29, Distribution Sales $ $ Service Revenue Total Revenue Cost of Distribution Sales Cost of Services Sold Total Cost of Revenue Gross Profit Selling, Marketing and Warehouse Expenses Administrative Expenses Total Operating Expenses Operating Income Interest and Other Expense, net 45 4 Income Before Income Taxes Provision for Income Taxes Net Income $ $ Basic Earnings Per Share $ $ Average Shares Outstanding Diluted Earnings Per Share $ $ Average Shares Outstanding See accompanying notes to consolidated financial statements. 1 TRANSCAT, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands) (Unaudited) First Quarter Ended June 28, June 29, Net Income $ $ Other Comprehensive Income (Loss): Currency Translation Adjustment ) - Unrecognized Prior Service Cost, net of tax 7 9 Unrealized Gain (Loss) on Other Assets, net of tax 13 (4
